Order, entered on September 10, 1965, granting motion to dismiss complaint unanimously reversed, on the law, with $50 costs and disbursements to appellant, and motion denied. The complaint is in an action for a declaratory judgment by an insurance company on the question of coverage. Special Term granted the motion on the ground that the suit was untimely. This conclusion was reached on the ground that the pending negligence action would determine the question. It would not. The issue in the instant action is whether or not defendant Samuel Poling was the owner of the motor boat involved in the accident. However, Poling’s liability to the plaintiff in the negligence action will dépeñd on his operation of the boat, regardless of whether or not he was the owner. Concur — Breitel, J. P., McNally, Stevens, Steuer and Capozzoli, JJ.